Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00440-CV

                              Joe GOMEZ and Janie GOMEZ,
                                      Appellants

                                              v.

                                   Thomas L. DASHIELL,
                                         Appellee

                    From the County Court at Law, Kendall County, Texas
                               Trial Court No. 15-241-CCL
                         Honorable Bill R. Palmer, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Thomas L .Dashiell recover his costs of this appeal, if any, from
appellants Joe Gomez and Janie Gomez.

       SIGNED November 18, 2015.


                                               _________________________________
                                               Marialyn Barnard, Justice